Citation Nr: 1640949	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  09-11 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to September 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in Wichita, Kansas certified the case to the Board, and jurisdiction over the claim is currently with the RO in Muskogee, Oklahoma.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in June 2010.  A copy of the hearing transcript has been associated with the claims file.  The Board remanded the issue of entitlement to an increased rating for migraine headaches in September 2010, and in April 2014, the Board granted an increased rating of 50 percent for migraine headaches and remanded the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

The Veteran's service-connected disabilities are not so severe as to prevent her from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected right disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§  3.159, 3.326(a) (2015).

Letters dated in March 2006, August 2006, March 2009, and December 2014 provided all required notice.  The issue was last adjudicated in December 2015.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (holding that, in a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that a delay in timing of the notice is "cured," and therefore harmless, when adequate notice is followed by readjudication of the claim such as through an SOC or SSOC); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

The Veteran's service treatment records, VA treatment records, and private treatment records identified by her have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  She has not identified any other records or evidence she wished to submit or have VA obtain.  

The Veteran testified at a Board hearing in June 2010, which has been transcribed and included in the record.  At the hearing, the issue was identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements of the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Pursuant to the Board's April 2014 remand, the Veteran was provided additional notice regarding entitlement to a TDIU and was afforded an adequate VA examination in May 2015.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examination report obtained contains sufficient information to decide the issue on appeal and further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  The Board finds that there has been substantial compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of her claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review.

II.  Legal Criteria and Analysis

In April 2014, the Board found that a claim for a TDIU had been raised by the record due to statements made by the Veteran at her November 2011 VA neurological examination.  At the examination, the Veteran reported that she was terminated from her job as a Security Specialist in August 2011, and she attributed her termination at least partially to her service-connected migraine headaches.  

VA will grant a total disability rating based on individual unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.
 
A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In this case, the Veteran is service-connected for migraine headaches evaluated as 50 percent disabling and has a combined rating of 90 percent; she therefore meets the eligibility requirement for consideration of a TDIU.

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Under the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), "substantially gainful employment," is defined as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."

The preponderance of the evidence does not indicate that the Veteran has been unable to obtain or maintain employment due to her service-connected disabilities.

The Veteran submitted a claim of entitlement to a TDIU in April 2006.  On her VA Form 21-8940, she stated that she was currently employed as a Human Resources Generalist and Security Specialist, and that she had earned $27,600 in the past 12 months.  She wrote that she had no hospitalizations and was presently working with her disability.  She submitted documents, however, showing that she had gone into a "negative balance" for sick leave for her job.

The Veteran has submitted written statements describing how she often has to leave work due to headaches and has increased pain with being in the light.  She testified in June 2010 that she was currently employed but sometimes feels dizzy or has migraines at work.  She stated that she had to miss several days of work because of sick days, and that she did not have many sick leave hours left.

The Veteran's colleague E.S. submitted a statement in April 2006 describing how the Veteran was "an outstanding employee" and her performance was "exemplar even with the daily pain she needs to endure."  He wrote that she had received certain modifications of her work station, such as an ergonomic key board and computer screen diffuser, to help alleviate her discomfort at work.  He wrote that her ability to work was "starting to decay but her attention to detail and her Can Do attitude keeps her moving on with every task assigned."  Colleague K.W. wrote that the Veteran was "not able to fully function and perform her duties" at work, such as needing to sit in the dark during headaches.  June 2010 letters from colleagues J.D., M.H., S.H., and T.W. reiterated that the Veteran had severe headaches at work

A June 2010 Social Industrial Survey was conducted by a social worker who interviewed the Veteran and found that she was employed full-time and that while her migraines had a strong effect on her life, she had "adapted her work life to accommodate the headaches."  The social worker found that the Veteran had a "mild impairment in industrial functioning."

At a November 2011 VA examination, the Veteran stated that she was terminated from her job as a Security Specialist, and that she was told the reason was due to failure to do her job, although she believed it was related to her headaches, which caused her to miss some briefings.  She stated that she missed only about 10 days of work while there.  The examiner found that the Veteran did not have severe economic inadaptability such as the need to take substantial sick leave from work.

The Veteran's physician submitted a letter in January 2012 stating that the Veteran had "missed numerous work days due to migraine episodes" and was unable to work when she had prostrating attacks.

After a March 2015 VA examination, the VA examining physician provided a medical opinion describing the Veteran's symptoms from her migraines, which included frequent prostrating attacks, reduced ability to concentrate, and needing to sit in a dark room at times.  He discussed, however, that the Veteran had reported that she had a new job since 2012 teaching computer systems to soldiers for 40 hours per week and that she had not missed any work.  She reported that her current job was very flexible and that she could turn off the light if a migraine occurred or bring her work home to finish it.  

Based on the foregoing evidence, the Board finds that the Veteran's service-connected disabilities do not prevent her from obtaining and maintaining substantially gainful employment.  The evidence clearly demonstrates that the appellant has had some occupational impairment due to her migraines and other service-connected disabilities, but she is currently employed full-time in substantially gainful employment.  The Board acknowledges the Veteran's assertions that her work is more challenging due to her physical disabilities, and she is certainly competent to report on the accommodations she requires at work, such as a computer screen filter and taking frequent breaks.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Some impairment in earning capacity and occupational functioning is, however, the very deficit that the evaluative schedular rating is intended to compensate for.  38 C.F.R. § 4.1.

Although the Veteran left her prior employment in 2011 and was hired at a new job in 2012, there is no probative evidence indicating that her physical condition from her service-connected disabilities prevented her from obtaining any type of gainful employment during the period 2011-2012.  The sole fact that the claimant had difficulty with her employment and was unemployed for a one year period from 2011-2012 is not enough to warrant entitlement to a TDIU.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, because the Veteran is, in fact, employed in full time, gainful employment, the evidence demonstrates that she is physically capable of maintaining gainful employment.  This is further supported by the findings of the VA examiners, who acknowledged the impairment caused by her disabilities, including migraines, but found that she was capable of employment.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Veteran herself has only asserted that her service-connected disabilities make her employment more difficult, and not that they have prevented her from obtaining or maintaining employment.

While the question of employability is ultimately one for the Board, as the fact finder, to decide, the findings of the VA examiners provide highly persuasive evidence regarding whether the Veteran's symptoms would cause any significant occupational impairment.  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The Board may then determine the credibility and weight to be attached to such opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board finds the VA examiners' opinions to be highly persuasive opinions, and their findings are consistent with the medical evidence of record as well as the Veteran's own statements and the statements submitted by her colleagues.

Accordingly, the Board finds, based on the preponderance of the evidence of record, that the Veteran's service-connected disabilities do not preclude her from obtaining and maintaining substantially gainful employment consistent with her education, and the claim for a TDIU is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU due to service-connected disability is denied.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


